Case 6:20-cv-00030-ADA-JCM Document 67-5 Filed 06/26/20 Page 1 of 2




          EXHIBIT “D”
     Case 6:20-cv-00030-ADA-JCM
Case 1:20-cv-00035-LO-JFA       Document
                          Document 69 Filed67-5 Filed 06/26/20
                                            05/29/20            Page
                                                      Page 1 of 1    2 of 217691
                                                                  PageID#



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


    Linda Johns,
                            Plaintiff,

                                                               Case No. l:20-cv-00035
            V.
                                                               Hon. Liam O'Grady
    Ethicon, Inc. et al.,
                            Defendants.


                                              ORDER


       This matter comes before the Court on Defendants" Motion for Leave, through which

they seek to file supplemental dispositive motions. Dkt, 63. The Court dispensed with oral

argument because it would not aid the decisional process.

       This case was originally filed in MDL No. 2327 on May 14, 2013. Before it was

transferred to this District, a June 13, 2018 scheduling order set the filing deadline for dispositive

motions on October 18, 2018. Dkt. 17. Defendants complied with that deadline by filing a

motion partial summary judgment. Dkt. 24. They now seek to file additional dispositive

motions, one and a half years later. These supplemental motions would advance new legal

theories and do not involve subject matter jurisdiction, which may be raised at any time.

       In light of the scheduling order of June 13, 2018 and the nature of Defendants' new

arguments, the Court finds Plaintiff would be unfairly prejudiced by the filing of these

supplemental dispositive motions. Defendants' motion for leave, Dkt. 63, is therefore DENIED.

       It is SO ORDERED.




May'2Si2020
Alexandria, Virginia
                                                               Liam O'Gr^y^v
                                                               United States D^ict Judge
